Opinion filed September 13, 2012




                                                          In The


    Eleventh Court of Appeals
                                                       __________

                                               No. 11-12-00147-CR
                                                   __________

                           JAMES WILLIAM ROBERSON, Appellant

                                                              V.

                                        STATE OF TEXAS, Appellee


                                   On Appeal from the 106th District Court
                                           Gaines County, Texas
                                       Trial Court Cause No. 08-3856


                                    MEMORANDUM                           OPINION
         James William Roberson has filed in this court a motion to dismiss his appeal. Pursuant
to TEX. R. APP. P. 42.2, the motion is signed by both appellant and his counsel.
         The motion is granted, and the appeal is dismissed.


                                                                               PER CURIAM
September 13, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill.2

         1
           Eric Kalenak, Justice, resigned effective September 3, 2012. The justice position is vacant pending appointment of a
successor by the governor or until the next general election.
         2
          John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.